ORIGINAL
       3Jn tbe Wniteb ~tates ~ourt of jfeberal ~laitns
                                       No. 17-1843C                       FILED
                                   (Filed: March 13, 2018)              MAR 1 3 2018
                                                                       U.S . COURT OF
******************* *************** ***                               FEDERAL CLAIMS
                                              *
VALERIE HESTER,                               *
                                              **   Rule l 2(b )(I) Motion to Dismiss
                          Plaintiff,
                                               *   for Lack of Subject Matter
v.
                                               *   Jurisdiction; Individually Named
                                               *   Defendants; Constitutional Claims;
THE UNITED STATES,
                                              *    Motion to Disburse Social Security
                                                   Benefits.
                                              *
                         Defendant.           *
                                              *
*********** **************************

Valerie Hester, Newark, New Jersey, prose Plaintiff.

Vincent de Paul Phillips, with whom were Chad A. Readier, Acting Assistant Attorney
General, Robert E. Kirschman, Jr., Director, and L. Misha Preheim, Assistant Director,
Commercial Litigation Branch, Civil Division, U.S . Department of Justice, Washington,
D.C., for Defendant.

                                  OPINION AND ORDER
WHEELER, Judge.

       Valerie Hester, a prose plaintiff who suffers from severe medical issues, seeks relief
in this Court for alleged harms resulting from a denial of her social security benefits
application. She claims the Social Security Administration has intentionally and
unlawfully withheld benefits from her since 2011. The Government has filed a motion to
dismiss Ms. Hester's claims for lack of subject matter jurisdiction. Ms. Hester has filed a
motion for the Court to disburse benefits. For the reasons explained below, the Court
GRANTS the Government' s motion to dismiss and DENIES Ms. Hester's motion to
disburse benefits .




                           7016 3010 DODD 4308 4409
                                              Background 1

       Ms. Hester's protracted battle with the Social Security Administration ("SSA")
began in November 2011 when she applied for SSA Disability Insurance Benefits and
Supplemental Security Income. See Hester v. Colvin, No. 1:14CV751,2016 WL 1364190,
at* 1 (M.D.N.C. Mar. 31, 2016). The SSA denied her benefits application and repeatedly
affirmed that decision until the final, appealable denial in August 2014. Id.

       Ms. Hester appealed the SSA's final denial to the United States District Court for
the Middle District of North Carolina. Id. On appeal, the magistrate judge found that the
Administrative Law Judge ("ALJ") failed to adequately evaluate Ms. Hester's cervical
degenerative disc disease and that the Appeals Council, which upheld the ALJ' s decision,
failed to address material evidence that contradicted Ms. Hester's residual functional
capacity. Id. at *2. As such, the magistrate judge recommended that the case be remanded.
Id.

        On September 29, 2016, the district court entered a remand order based on that
recommendation. Hester v. Colvin, No. 1: 14CV751, 2016 WL 5477614, at *2 (M.D.N.C.
Sept. 29, 2016). Ms. Hester's claim has been pending before the SSA throughout this
litigation and still awaits resolution. See Mot. to Dismiss, Dkt. No. 12 at 2.

       Foil owing the district court's remand order, Ms. Hester filed suit against the SSA
and a number of individuals in the United States District Court for the Middle District of
North Carolina, seeking money damages for harms allegedly suffered from the SSA's
denial. Hester v. Colvin, No. 1:16CV410, 2017 WL 375656 at *2 (M.D.N.C. Jan. 26,
2017). Ms. Hester claimed that the defendants engaged in fraud, corruption, bias,
malpractice, and negligence. Id. She additionally alleged that the denial decision
"deprived her of her right to obtain appropriate healthcare" and asserted that she could
recover damages under the Federal Tort Claims Act ("FTCA"). Id. The court held that
Ms. Hester's claims against the defendants were barred under immunity doctrines or were
not cognizable under law. Id. at *3. The court also found that Ms. Hester failed to meet
the "most liberal pleading requirements." Id. (citing Dickson v. Microsoft Corp., 308 F.3d
193, 213 (4th Cir. 2002), cert. denied, 539 U.S. 953 (2003)).

       Ms. Hester also filed suit in the United States District Court for the Eastern District
of North Carolina. Sec Hester v. North Carolina, No. 5:17-CV-174-D, 2017 WL 4640450,
at *1 (E.D.N.C. Sept. 13, 2017). In this action, Ms. Hester raised arguments similar to her
contentions in the Middle District of North Carolina suit. Id. at *2. She made three
additional claims: a qui tam False Claims Act ("FCA") action; a claim of a violation of the
Fourteenth Amendment's guarantee of procedural due process pursuant to 42 U.S.C. §

1 This opinion references civil actions filed in Nmth Carolina, Ms. Hester's legal residence until February

2018. After the unfmtunate passing of her mother, Ms. Hester relocated from North Carolina to New Jersey.
See Dkt. No. I 5.

                                                    2
1983; and a specific request for criminal prosecution under 18 U.S.C. § I 035 for false
statements in health care matters. Id. The court dismissed her case as frivolous. Id. at *4.

       On November 27, 2017, Ms. Hester filed her complaint with this Court. Comp!.,
Dkt. No. I. She filed an amended complaint on January 8, 2018, listing her mother, Marion
Hester, as an additional plaintiff. 2 Amended Comp!., Dkt. No. 7. In the amended
complaint, Ms. Hester named the following as defendants: the United States, Durham
County Social Services, the North Carolina Department of Health and Human Services,
the Office of Disability Adjudication and Review, U.S. Attorneys Ripley Rand and Robert
S. Drum, the North Carolina Disability Determination Services, and the state of North
Carolina. Id. at 4. Ms. Hester alleges violations of civil and constitutional rights, torts,
fraud, FCA violations, and criminal acts. Id. at 3-6.

       Ms. Hester contends that the named defendants wrongfully denied her social
security benefits based on fraudulent reports. Id. at I. She alleges that these defendants
have committed fraud, corruption, discrimination injuries, and continuous violations of her
Fifth and Fourteenth Amendment Rights. See id. at 4. Ms. Hester seeks money damages
under the FTCA, 42 U.S.C. § 1983 for due process violations, the FCA, and the Americans
with Disabilities Act ("ADA") for harms allegedly caused by the denial. Id. at 1-6. Ms.
Hester argues that the Tucker Act, 28 U.S.C. § 1491, provides the Court with the power to
award money damages and requests damages amounting to 23 million dollars. Id. at 1-4.
In her initial complaint, Ms. Hester requested that the Court review the SSA decision;
however, this request was not included in the amended complaint. See Comp!. at I.

       On January 26, 2018, in response to Ms. Hester's amended complaint, the
Government filed a Rule 12(b )(!)motion to dismiss for lack of subject matter jurisdiction.
Mot. to Dismiss, Dkt. No. 12.

        On February 8, 2018, Ms. Hester filed a response to the government's motion to
dismiss. Resp. to Mot. to Dismiss, Dkt. No. 17. In her response, Ms. Hester argues that
42 U.S.C. § 1983 allows her to invoke Tucker Act jurisdiction for constitutional violations.
Id. at I. She also states that the named defendants have violated her Fourth Amendment
rights through criminal acts that deprived her of social security benefits. Id. The
Government filed a reply in support of the motion to dismiss on February 22, 2018. Dkt.
No. 19. In its reply, the Government argues that Ms. Hester's reading of the Tucker Act is
overbroad and the Court lacks jurisdiction to hear the case. Id. at 3.

       Additionally, on February 5, 2018, Ms. Hester filed a motion requesting the Court
to order the named defendants to disburse social security benefits due to her "dire needed
healthcare." Mot. to Disburse, Dkt. No. 16 at I. The Government filed a response to Ms.

2
 In her amended complaint, Ms. Hester contends that her mother has also been injnred by SSA's denial
decision under the tort doctrine of transferred intent. Amended Comp!. at 2-3. For reasons stated in this
opinion, Ms. Hester's tmt claims are dismissed.

                                                   3
Hester's motion on February 15, 2018, arguing that the Court has no jurisdiction to review
SSA decisions and therefore is unable to grant the relief requested. Dkt. No. 18 at 1.

                                             Discussion

       The Tucker Act ordinarily is the focus of subject matter jurisdiction in this Court,
and states:

              The United States Court of Federal Claims shall have
              jurisdiction to render judgment upon any claim against the
              United States founded either upon the Constitution, or any Act
              of Congress or any regulation of an executive department, or
              upon any express or implied contract with the United States, or
              for liquidated or unliquidated damages in cases not sounding
              in tort.

28 U.S.C. § 149l(a)(l). The Tucker Act itself "does not create a cause of action." RHI
Holdings, Inc. v. United States, 142 F.3d 1459, 1461 (Fed. Cir. 1998). Thus, a plaintiff
must identify a "separate source of substantive law that creates the right to money
damages" in order to invoke the Court's jurisdiction over a claim. Greenlee County, Ariz.
v. United States, 487 F.3d 871, 875 (Fed. Cir. 2007) (quoting Fisher v. United States, 402
F.3d 1167, 1172 (Fed. Cir. 2005)). Failure to establish jurisdiction under the Tucker Act
requires the Court to dismiss under Rule 12(b)(l). Outlaw v. United States, 116 Fed. Cl.
656, 658 (2014). When deciding a Rule 12(b)(l) motion to dismiss, a court must assume
all the undisputed facts in the complaint are true and draw reasonable inferences in the non-
movant's favor. Erikson v. Pardus, 551 U.S. 89, 91 (2007). Courts hold pleadings made
by pro se plaintiffs to a less stringent standard and liberally construe language in the
plaintiff's favor. Id. at 94; Haines v. Kerner, 404 U.S. 519, 520 (1972). For the reasons
discussed below, Ms. Hester's claims do not survive the Government's 12(b)(l) motion to
dismiss.

       A. Claims Against the State of North Carolina and Individually Named Defendants

        This Court only has jurisdiction to entertain claims against the United States. 28
U.S.C. § 149l(a)(l); United States v. Sherwood, 312 U.S. 584, 588 (1941); Moorev. Public
Defenders Office, 76 Fed. Cl. 617, 620 (2007) ("When a plaintiff's complaint names
private parties, or local, county, or state agencies, rather than federal agencies, this court
has no jurisdiction .... "); Pikulin v. United States, 97 Fed. Cl. 71, 75 (2011) ("It is well
settled that the United States is the only proper defendant in the Court of Federal Claims.").

       Here, in addition to the United States, Ms. Hester names other entities, including
Durham County Social Services, the North Carolina Department of Health and Human
Services, U.S. Attorneys Ripley Rand and Robert S. Drum, and the state of North Carolina,

                                              4
as defendants. Amended Comp!. at 4. As this Court does not possess jurisdiction over
claims against states, state officials, or private citizens, Ms. Hester's complaint fails to meet
the foundational jurisdictional requirement that the United States be the only defendant.
Therefore, this Court does not have jurisdiction to consider Ms. Hester's claims against
these other parties.

       B. Tort Claims and Criminal Claims

       Ms. Hester alleges that the named defendants committed torts and criminal acts
against her. See Amended Comp!. at 1-6. These alleged acts include the use of falsified
materials as a basis for the denial of her social security benefits application, injuries that
resulted from her lack of benefits, and FTCA violations. Id. at 6. The Federal Tort Claims
Act grants jurisdiction to hear tort claims exclusively to federal district courts. 28 U.S.C.
§ l 346(b)(1 ). Further, this Court does not possess jurisdiction to hear claims brought under
the FTCA. Robleto v. United States, 634 F. App'x 306, 308 (Fed. Cir. 2015). Similarly,
this Court does not have jurisdiction over criminal claims. See Hufford v. United States,
87 Fed. Cl. 696, 702 (2009). Ms. Hester's tort and criminal claims are therefore not
properly brought before the Court.

       C. Constitutional Claims

       The Court likewise lacks jurisdiction to entertain Ms. Hester's claims that her Fifth
and Fourteenth Amendment rights have been violated. This Court does not have
jurisdiction over Fifth and Fourteenth Amendment due process violation claims because
monetary damages are not available under these provisions. Brown v. United States, 105
F.3d 621, 623 (Fed. Cir. 1997); Ogden v. United States, 61 Fed. Cl. 44, 47 (2004); LeBlanc
v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995); Stephanatos v. United States, 81
Fed. Cl. 440, 445 (2008). A Fifth or Fourteenth Amendment due process violation does
not create an independent cause of action for money damages. McCauley v. United States,
152 F.3d 948, 1998 WL 224949 (1998).

       D. False Claims Act

        This Court is precluded from hearing Ms. Hester's qui tam FCA action pertaining
to her social security benefits denial. Qui tam FCA suits may only be brought in Federal
district courts, not in the Court of Federal Claims. 31U.S.C.§3732(a); see also LeBlanc
v. United States, 50 F.3d 1025, 1031 (Fed. Cir. 1995).

       E. Americans with Disabilities Act

       This Court also lacks jurisdiction to hear Ms. Hester's claims brought under Title II
of the ADA. The Federal district courts have exclusive jurisdiction over ADA claims.
McCauley, 152 F.3d 948. Further, the ADA is not a money-mandating source oflaw that

                                               5
creates an independent cause of action for money damages required for jurisdiction under
the Tucker Act. See Allen v. United States, 546 F. App'x 949, 951 (Fed. Cir. 2013). As
such, these claims are not within the Court's purview.

       F. Motion to Disburse Social Security Funds

       This Court lacks jurisdiction to review SSA decisions and therefore cannot grant
Ms. Hester's motion to disburse social security funds. The Social Security Act states that
SSA decisions may be reviewed exclusively by the federal district courts. 42 U.S.C. §
405(g). The Court of Federal Claims has no jurisdiction under the Tucker Act to hear
claims over social security benefits. See Marcus v. United States, 909 F.2d 1470, 1471
(Fed. Cir. 1990). While it is disheartening that Ms. Hester's claims are still pending before
the SSA, this matter is not within the Court's jurisdiction.

                                        Conclusion

     For the reasons stated above, the Government's motion to dismiss is GRANTED.
Ms. Hester's motion to disburse benefits is DENIED. The Clerk of the Court shall enter
judgment accordingly. No costs.

       IT IS SO ORDERED.




                                             6